DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 20200201505 A1, hereafter Jung).


Regarding claim 1, Jung teaches a touch sensing device for sensing at least one active pen using touch electrodes, comprising: 
	a driving circuit configured to transmit an uplink signal (Fig. 2, [0082], where an uplink signal is output from the touch sensor to the active pen); and 
	a sensing circuit configured to receive a downlink signal corresponding to the uplink signal (Fig. 2, [0082], where a downlink signal is sensed and received from the active pen by the touch sensor 120), 
	wherein, if reception of a first downlink signal from a first active pen through a first touch electrode is stopped and the first downlink signal is not received for a predetermined time, the sensing circuit starts to search for the first active pen through the first touch electrode or touch electrodes near the first touch electrode (Fig. 15, [0203], [0210], where the active pen is sensed in a local area based on the last output;  Fig. 11, [0165]-[0166], [0170], [0193], where the touch sensor has an uplink signal including synchronization information and parameters and the touch sensor returns to a Pen Search mode when the pen is no longer in contact or close to the display panel, which necessarily includes a time-out duration).

	Regarding claim 2, Jung teaches the touch sensing device of claim 1, wherein, when the reception of the first downlink signal through the first touch electrode is stopped, the driving circuit transmits a first uplink signal in order to search for the first active pen through the first touch electrode or the touch electrodes near the first touch electrode ([0203], [0210], where in a pen search mode, local search areas are sensed around the last sensed position).

	Regarding claim 3, Jung teaches the touch sensing device of claim 1, wherein the sensing circuit restarts to receive the first downlink signal through the first touch electrode or the touch electrodes near the first touch electrode and resumes sensing a touch or approach of the first active pen (Fig. 11, [0170], where the operation mode resumes when the pen search mode concludes).

	Regarding claim 4, Jung teaches the touch sensing device of claim 1, wherein the sensing circuit receives a synchronization signal which defines display intervals and touch intervals and receives the first downlink signal in order to sense the first active pen in some of the touch intervals (Fig. 6, [0129]-[0134], where there is a synchronization signal Tsync for controlling display driving period DP and touch sensing period TP).

	Regarding claim 5, Jung teaches the touch sensing device of claim 1, wherein the driving circuit transmits a second uplink signal to a second active pen and the sensing circuit receives a second downlink signal, 29corresponding to the second uplink signal, from the second active pen through a second touch electrode and starts to search for the second active pen by waiting for the reception of the second downlink signal through the second touch electrode or touch electrodes near the second touch electrode when the reception of the second downlink signal through the second touch electrode is stopped (Fig. 15, [0203], where there is a second uplink signal provided to an Active Pen 2 and a corresponding downlink signal is received).

	Regarding claim 6, Jung teaches the touch sensing device of claim 5, wherein the sensing circuit senses both the first active pen and the second active pen in every frame ([0203], where the Active Pens are distinguished by pen ID rather than time division).

	Regarding claim 7, Jung teaches the touch sensing device of claim 6, wherein the sensing circuit receives a synchronization signal which defines display intervals and touch intervals and senses the first active pen in some of the touch intervals of one frame and senses the second active pen in others of the touch intervals thereof ([0136], where the touch sensing periods may also be divided such that first touch sensing periods have downlink signals corresponding to a first active pen and downlink signals in second touch sensing periods corresponding to a second active pen).

	Regarding claim 8, Jung teaches the touch sensing device of claim 1, wherein the driving circuit transmits a touch driving signal to the touch electrodes and the sensing circuit senses a touch or approach of an object for a panel in response to a response signal of the touch electrodes for the touch driving signal ([0071], where in addition to an active pen, a touch from an object such as a finger may also be sensed).

	Regarding claim 10, Jung teaches a touch sensing system for sensing a plurality of active pens, comprising: 

	a touch sensing device configured to sense a touch or approach of a first active pen in the first touch area and to sense a touch or approach of a second active pen in the second 30touch area (Fig. 15, [0203], where Active Pen 1 is sensed in the first local sensing area and Active Pen 2 is sensed in the second local sensing area), 
	wherein, when the sensing of the first active pen in the first touch area is stopped, the touch sensing device performs a search to check for a presence of the first active pen in the first touch area or in a vicinity of the first touch area (Fig. 15, [0203], [0210], where the active pen is sensed in a local area based on the last output;  Fig. 11, [0165]-[0166], [0170], [0193] where the touch sensor has an uplink signal including synchronization information and parameters and the touch sensor returns to a Pen Search mode when the pen is no longer in contact or close to the display panel, which necessarily includes a time-out duration).

	Regarding claim 11, Jung teaches the touch sensing system of claim 10, wherein, when the sensing of the second active pen in the second touch area is stopped, the touch sensing device performs both the search for the first active pen in the first touch area and the search for the second active pen in the second touch area (Figs. 11 and 15, [0170], [0203], where the switch between pen and pen search modes is carried out for each local sensing area separately, such that the first pen is being searched for and then the second pen transitions to being searched for).

Regarding claim 12, Jung teaches the touch sensing system of claim 11, wherein the touch sensing device receives a synchronization signal which defines display intervals and touch intervals, searches for the first active pen in some of the touch intervals of one frame, and searches for the second active pen in others of the touch intervals thereof ([0136], where the touch sensing periods may also be divided such that first touch sensing periods have downlink signals corresponding to a first active pen and downlink signals in second touch sensing periods corresponding to a second active pen).

	Regarding claim 13, Jung teaches the touch sensing system of claim 12, wherein, when the sensing of the first active pen and the second active pen is resumed, the touch sensing device senses the first active pen in the some of the touch intervals, and senses the second active pen in the others of the touch intervals ([0136], where the touch sensing periods may also be divided such that first touch sensing periods have downlink signals corresponding to a first active pen and downlink signals in second touch sensing periods corresponding to a second active pen; Fig. 11, [0170], where this is true whenever the pens are actively being sensed).

	Regarding claim 14, Jung teaches the touch sensing system of claim 10, wherein the touch sensing device identifies a location of the first active pen through the search (Fig. 11, [0170], [0210], where a location of the pen and corresponding local sensing area is identified via the pen search mode).

Regarding claim 15, Jung teaches the touch sensing system of claim 10, wherein the touch sensing device transmits touch driving signals to the first touch area and the second touch area and senses a touch or approach of an object for the panel in response to response signals for the touch driving 31signals (Fig. 15, [0203], where there are first and second local sensing areas; [0079]-[0080], where alternatively a passive object such as a finger may be detected).

Response to Arguments

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae teaches similar synchronization between an active pen and touch sensing device ([194]-[0198]) as well as pen-searching modes ([0483]-[0490]).

Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant asserts, as found on pages 6 and 7 of Applicant’s arguments/remarks that “Jung relates to local sensing, whereas amended claim 1 relates to a local search, further arguing that “in amended claim 1 the local search is performed before recognition of an active pen.” However, amended claim 1 specifically recites that “the sensing circuit starts to search for the first active pen” only “if reception of a first downlink signal from a first active pen is stopped” meaning that the search is being performed after recognition of an active pen.
Applicant’s arguments do not address the portions of Jung cited to teach previous dependent claim 9, upon which the limitations added to claims 1 and 10 are .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692